Name: COMMISSION REGULATION (EC) No 442/95 of 28 February 1995 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: political geography;  animal product;  agricultural policy;  agricultural activity;  trade policy
 Date Published: nan

 No L 45/42 | EN I Official Journal of the European Communities 1 . 3 . 95 COMMISSION REGULATION (EC) No 442/95 of 28 February 1995 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the fifth subparagraph of Article 9 (2) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 187/95 (2) ; Whereas there are openings for exports to certain third countries ; whereas the grant of a special refund with respect to these destinations is subject to compliance with the conditions provided for in Commission Regulation (EC) No 437/95 (3), the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 187/95 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER , Member of the Commission (') OJ No L 282, 1 . 11 . 1975J p - 77. (2) OJ No L 24, 1 . 2 . 1995, p. 72. (J) See page 30 of this Official Journal . 1 . 3 . 95 EN Official Journal of the European Communities No L 45/43 ANNEX to the Commission Regulation of 28 February 1995 altering the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) ECU/ 100 units 0105 11 11 000 0105 11 19 000 0105 1.1 91 000 0105 11 99 000 0105 19 10 000 0105 19 90 000 09 10 09 10 09 10 09 10 01 01 4,00 3,00 4,00 3,00 4,00 3,00 4,00 3,00 4,00 3,00 ECU/ 100 kg Product code Destinationof refund (') Amount of refund (2) ECU/ 1 00 kg 0207 39 23 900 01 8,00 0207 39 25 190 01 6,00 0207 39 25 290 01 6,00 0207 39 25 390 01 6,00 0207 39 31 990 01 16,00 0207 39 33 000 01 7,00 0207 39 41 000 01 10,00 0207 39 43 000 01 5,00 0207 39 45 000 01 8,00 0207 39 55 990 01 16,00 0207 39 57 000 01 10,00 0207 39 73 000 01 8,00 0207 39 77 000 01 8,00 0207 41 10 990 01 16,00 0207 41 1 1 900 02 22,00 03 12,00 0207 41 41 900 01 8,00 0207 41 51 900 02 26,00 03 16,00 0207 41 71 190 02 22,00 03 12,00 0207 41 71 290 02 22,00 03 12,00 0207 41 71 390 02 22,00 03 12,00 0207 4210 990 01 16,00 0207 42 1 1 000 01 7,00 0207 42 41 000 01 10,00 0207 42 51 000 01 5,00 0207 42 59 000 01 8,00 0207 43 15 990 01 16,00 0207 43 21 000 01 10,00 0207 43 53 000 01 8,00 0207 43 63 000 01 8,00 1602 39 11 100 01 8,00 0207 10 15 900 0207 10 19 190 0207 10 19 990 0207 10 31 000 0207 10 39 000 0207 10 51 000 0207 10 55 000 0207 10 59 000 0207 21 10 900 0207 21 90 190 01 01 01 01 01 01 01 01 04 05 06 04 05 06 01 01 01 01 01 01 01 01 6,00 6,00 6,00 7,00 7,00 10,00 10,00 10,00 40,00 18,00 12,00 44,00 20,00 12,00 12,00 7,00 7,00 10,00 10,00 16,00 6,00 8,00 0207 21 90 990 0207 22 10 000 0207 22 90 000 0207 23 11 000 0207 23 19 000 0207 39 11 990 0207 39 13 900 0207 39 21 900 No L 45/44 EN Official Journal of the European Communities 1 . 3 . 95 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq , Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan , Turkmenistan , Ukraine, Uzbekistan, Lithuania, Estonia, Latvia, Iran , Singapore, Angola , Lebanon and Syria, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain , Qatar, Oman, the United Arab Emirates, Jordan, the Republic of Yemen, Lebanon and Syria ; Russia, Azerbaijan, Armenia, Georgia , Tajikistan , Uzbekistan , Albania, Angola, Iran , for exports under Commission Regulation (EC) No 437/95, 05 Ceuta and Melilla, Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan , Ukraine, Uzbekistan, Lithuania , Estonia , Latvia, Iraq , Iran , Angola and Singapore, 06 All destinations except the United States of America and those of 04 and 05 above, 09 Saudi Arabia, Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran , 10 All destinations except the United States of America and those of 09 above . ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) Na 3846/87.